 



Exhibit 10.1

ENESCO GROUP, INC.
2004 ROA INCENTIVE PLAN

The ROA (Return on Assets) Incentive plan is based entirely on company
profitability. This incentive rewards eligible employees for their part in
helping Enesco meet three financial goals. The following are the components of
the plan:

Components of the Incentive Plan

             
1)
  Sales     20 %
2)
  Operating Income as a % of Sales     40 %
3)
  Return on Assets     40 %

Employees are eligible for a sliding scale of incentive compensation based on
company profit. Employee’s incentive opportunity depends of the employee’s
position in the company and Enesco’s attainment of goals. Employee’s bonuses are
based on W-2 earnings.

Eligibility

To be eligible for the incentive plan you must be employed by September 30 of
the current year and be an active employee through the end of the year.

Enesco may at anytime and from time to time, amend, modify or suspend this plan
with/without prior notice.

 